Title: Lambert Wickes to the American Commissioners, 12 August 1777
From: Wickes, Lambert
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen,
St. Malo 12th. Augt. 1777.
This will inform you of my present unhappy Situation. The Judge of the Admiralty have receiv’d orders of the 6th. Instant from the Minester at Paris, ordering them not to Suffer me to take any Cannon Powder or other Millatary Stores on board or to depart from the port on any Consideration whatever without further Orders from Paris. In consequence of those orders, they Came on board on Saterday to take all my Cannon out and to unhang my Rudder. I have prevented this for the present, by refusing to let them take the rudder or Cannon without producing an order from the Minester for So doing, As I told them my orders Corresponded with their’s in regard to Continuing in Port, but I had no orders to deliver any thing belonging the Ship to them, which I could not do without orders, and if the Minester insisted on it, made no doubt but you would give your Orders Accordingly, Which would be readily Complied with on my Part when Such orders was recieived. My powder is Stop’d and they have been contented by taking my Written Parrole not to depart untill I receive their permission. I am told they have wrote to the Minester informing of my having taken my Cannon on board Clandistantly in the Night, if so you may Safely deny the Charge, as I took them on Board at Noon Day publickly and did not think I was to be Called to an Account for it, As I was told that I might go on and get my Ship fitted for Sea, as fast as possible in order to be ready to proceed on the Arrival of my Orders and permission from Paris, which was Supposed would come together. Please give me your Sentiments on those Subjects as Soon as possible, As I may act conformable to them. This will be delivered you by Mr. Et De Saudrais Sebire a partner of the House of Messrs. Le Breton, De Blissen, Et De Saudrais Sebire a Very reputable House in this place who will enter into Contract for Supplying you with any Quantity of Large Cannon, Anchors Sail Cloth and Cordage you Want. As these Gentlemen have Now at the Port of L’Orient two 64 Gun Ships 4 or 5 of 40 Guns which they propose to employ in Exporting those Articles to America I think a Contract with them, will be more Advantagous than with any Body esle in this Country, but Submit it to your Superior Judgment. They tell me they Can get those Goods Ship’d and ready to export by the Month of October, these Ship well Maned will be Able to fight their way through any of the Enemies Squadrons in America. As my Situation in France is more disagreeable than ever, hope you’ll get permission as Soon as possible for me to depart, As I am now ready for Sea, and have nothing to take on board, but my Powder. I received yours of the 5th. Instant and am Sorry you have not yet got any particular Account from America, tho’ in hopes all is well there. Shall be much obliged for any News from that Quarter. You may put the utmost Confidence in the Above Gentlemen, As it is one of the first Houses in St. Malo and Make no doubt but they will be very puntual in Complying with their Contracts. As my Ship is Now fitted and ready for Sea, I employ my time in exciting a Universal Spirit of American Commerce, which I am in hopes will prove usefull both to my Country and Country Men if so Shall be over paid for any trouble I may have in Accomplishing those desireable Ends of Furnishing them with the Necessarys they at present stand so much in Need of. If I can be of any Use to the United States, here, Shall Cheerfully content myself to Stay, but if not, hope you will obtain leave for my imediate departure, As I am heartily tired of France, tho’ treated with the greatest respect by all the people of this Port, except the Admiralty Officers who Seem rather to addopt the line of Mr. Gonnets Conduct toward me, Carrying it with a Very high hand. I Can only Say I am sorry our Situation is Such, as puts us under the disagreeable Neccessity of Submitting to such Indignitys as are exercised over us, in the Ports of France. I Remain, Gentlemen, With Much Respect Your Most Obedient humble Servant
Lambt. Wickes
 
Addressed: To / The Honble. Doctr. Benja. Franklin. / at / Paris / per favr. of Monsieur des Saudrais Sibire
Notation: Capt Weekes St Malo’s 12 Augt 77
